EXHIBIT 10.2

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, as amended, modified and in effect from time
to time (this “Agreement”), is made as of May 20, 2009, by and between FBR
CAPITAL MARKETS CORPORATION, a Virginia corporation (“FBR Capital Markets”), and
FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON ASSET INVESTMENT CORP.),
a Virginia corporation (“FBR Group”).

RECITALS

WHEREAS, pursuant to that certain Stock Repurchase Agreement, dated as of May
18, 2009, by and between FBR Capital Markets, FBR Group, and FBR TRS Holdings,
Inc. (the “Repurchase Agreement”), FBR Capital Markets has agreed to repurchase
certain shares of capital stock of FBR Capital Markets that are currently held
of record by FBR TRS Holdings, Inc.;

WHEREAS, pursuant to the terms of the Repurchase Agreement, the Parties have
terminated that certain Services Agreement, dated as of July 20, 2006, by and
between FBR Capital Markets and FBR Group (the “Services Agreement”), which
agreement provided for the provision of certain support services between the
Parties;

WHEREAS, in connection with the entering into of the Repurchase Agreement and
the termination of the Services Agreement, FBR Group has requested that FBR
Capital Markets, and FBR Capital Markets has agreed to, continue to provide
certain support services on a transitional basis in connection with FBR Group’s
operation of its own business following the consummation of the Repurchase
Agreement, all as more fully described herein; and

WHEREAS, in connection with the Repurchase Agreement, FBR Capital Markets
desires to continue to provide, and FBR Group desires to continue to obtain,
such services on a transitional basis, all on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, FBR Capital Markets and FBR Group, for
themselves and their successors and assigns, hereby agree as follows:

AGREEMENT

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms will
have the following meanings, applicable both to the singular and the plural
forms of the terms described:

“Action” shall mean any claim, action, suit, arbitration, inquiry or proceeding,
whether civil, criminal, administrative, investigative or appellate, in law or
at equity, by or before any Governmental Entity.

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a given Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “Control” when used with respect to any
Person means the possession, directly or indirectly, of the power to vote a
majority of the securities having voting power for the election of directors (or
other Persons acting in similar capacities) of such Person or otherwise to
direct the management and policies of such Person whether through the ownership
of voting securities, by contract or otherwise; and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing.

“Confidential Information” shall have the meaning set forth in Section 8.1
hereof.

“Damages” shall have the meaning set forth in Section 10.2(a) hereof.

“Exhibit” means Exhibit A hereto and incorporated by reference in this
agreement, as amended, modified and in effect from time to time.

“Fees” shall have the meaning set forth in Section 3.1 hereof.

“FBR Group Subsidiaries” mean the entities listed on Schedule 1 attached hereto,
as may be amended, modified and in effect from time to time.

“Finally Determined” means, with respect to any Action, threatened Action or
other matter, that the outcome or resolution of that Action, threatened Action
or matter has either (i) been decided by an arbitrator or Governmental Entity of
competent jurisdiction by judgment, order, award or other ruling or (ii) has
been settled or voluntarily dismissed and, in the case of each of clauses
(i) and (ii), the claimants’ rights to maintain that Action, threatened Action
or other matter have been finally adjudicated, waived, discharged or
extinguished, and that judgment, order, ruling, award, settlement or dismissal
(whether mandatory or voluntary, but if voluntary that dismissal must be final,
binding and with prejudice as to all claims specifically pleaded in that Action)
is subject to no further appeal, vacatur proceeding or discretionary review.

“Governmental Entity” means any government or any state, department or other
political subdivision thereof, or any governmental body, agency, authority
(including, but not limited to, any central bank or taxing authority) or
instrumentality (including, but not limited to, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Indemnified Party” shall have the meaning set forth in Section 10.3 hereof.

“Indemnifying Party” shall have the meaning set forth in Section 10.3 hereof.

“Parties” mean FBR Group and FBR Capital Markets (“Party” means either FBR Group
or FBR Capital Markets).

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, Government Entity (and
any department or agency thereof) or other entity.

 

2



--------------------------------------------------------------------------------

“Records” shall have the meaning set forth in Section 2.3 hereof.

“Representative” shall have the meaning set forth in Section 4.1(a) hereof.

“Services” shall have the meaning set forth in Section 2.1(a) hereof, and
“Service” means each such Service, individually.

ARTICLE II

SERVICES TO BE PROVIDED

Section 2.1 Exhibit.

(a) Services. Exhibit A (Services) hereto is made a part of this Agreement and
describes the services that FBR Capital Markets will provide or cause to be
provided to FBR Group (collectively, the “Services”) during the Term. The
Parties have made a good faith effort as of the date hereof to identify each
Service and to complete the content of the Exhibit accurately. It is anticipated
that the Parties may modify the Exhibit and the Services described therein from
time to time during the Term. In that case, or to the extent that the Exhibit is
incomplete, the Parties will cooperate diligently and in good faith to modify
the Exhibit. There are certain terms that are specifically addressed in the
Exhibit. To the extent that the specific terms addressed in the Exhibit conflict
with the terms provided in this Agreement, the specific terms addressed in the
Exhibit shall govern that Service.

(b) Extent of Services. The Parties acknowledge and agree that the Services
described in the Exhibit are not exhaustive and that the Parties may identify
from time to time additional Services that they wish to include in the Exhibit
and incorporate into this Agreement. The Parties will cooperate diligently and
in good faith to identify such Services and to modify the Exhibit or create
additional exhibits setting forth the description of such Services, the Fees for
such Services and any other applicable terms.

(c) Provision of Services. The Parties acknowledge and agree that FBR Capital
Markets may provide or cause to be provided the Services that it is obligated to
provide either through its own resources, the resources of its respective
subsidiaries or Affiliates, or by contracting with independent contractors as
agreed hereunder. To the extent that FBR Capital Markets decides to provide a
Service through an independent contractor that it is currently providing through
its own resources or the resources of its respective subsidiaries or Affiliates,
it shall first consult with FBR Group and obtain the prior approval of FBR
Group, which approval shall not be unreasonably withheld.

(d) Reduction in Services. The Parties agree that FBR Group shall be permitted
during the Term of this Agreement to reduce the Services provided hereunder, in
whole or in part, provided that such reduction shall be accompanied by a
corresponding and proportionate reduction in the Fees to be paid by FBR Group as
to be determined diligently and in good faith by the Parties.

Section 2.2 Standard of Care. In providing the Services, FBR Capital Markets
will exercise the same degree of care as it has historically exercised in
providing such Services prior to the date hereof, including at least the same
level of quality, responsiveness and timeliness as has been exercised with
respect to such Services or which FBR Capital Markets would use to provide such
Services for its own behalf.

 

3



--------------------------------------------------------------------------------

Section 2.3 Records. FBR Capital Markets and FBR Group will keep full and
detailed records dealing with all aspects of the Services provided hereunder
(the “Records”). Each Party shall provide access to the Records to the other
Party at all reasonable times and shall maintain the Records in accordance with
good record management practices and with at least the same degree of
completeness and care as it maintains for its other similar business interests.

ARTICLE III

FEES

Section 3.1 General. FBR Group will pay to FBR Capital Markets the fixed dollar
fee set forth in the Exhibit for the Services that FBR Capital Markets is
obligated to provide or cause to be provided to FBR Group and the FBR Group
Subsidiaries (collectively, the “Fees”); provided, however, that such Fee shall
not exceed the dollar amount paid by FBR Group to FBR Capital Markets for the
provision of similar services under the Services Agreement for the first quarter
of 2009. The Fees constitute full compensation to FBR Capital Markets for all
charges, costs and expenses incurred by FBR Capital Markets on behalf of FBR
Group and the FBR Group Subsidiaries in providing the Services hereunder, unless
otherwise specifically provided in an Exhibit. Except as specifically provided
herein or in an Exhibit, or as subsequently agreed by FBR Group, FBR Group will
not be responsible to FBR Capital Markets or to any independent contractor
retained by FBR Capital Markets, for any additional fees, charges, costs or
expenses relating to the Services to be provided by FBR Capital Markets, unless
such additional fees, charges, costs or expenses are a direct result of FBR
Group’s unilateral deviation from the scope of the Services set forth in the
Exhibit.

Section 3.2 Payments. FBR Capital Markets will deliver to FBR Group, no later
than the last day of the month following the end of each calendar quarter during
the term of this Agreement, an invoice for the aggregate Fees payable by FBR
Group for such calendar quarter. FBR Group will pay to FBR Capital Markets, by
wire transfer of immediately available funds or other mutually agreeable means,
no later than the third Wednesday of the month following the month in which such
invoice was delivered by FBR Capital Markets to FBR Group, the aggregate Fees
incurred during such calendar quarter.

ARTICLE IV

REPRESENTATIVES

Section 4.1 Representatives.

(a) The Chief Financial Officer of FBR Group and the Chief Financial Officer of
FBR Capital Markets will serve as administrative representatives (each a
“Representative”) of FBR Group and FBR Capital Markets, respectively, to
facilitate day-to-day communications and performance under this Agreement. Each
Party may treat an act of a Representative of the other Party as being
authorized by such other Party. Each Party may replace its Representative by
giving written notice of the replacement to the other Party.

 

4



--------------------------------------------------------------------------------

(b) No additional exhibits, modifications to the Exhibit, or amendments to this
Agreement shall be effective unless and until executed by the Representative of
each of FBR Group and FBR Capital Markets.

ARTICLE V

THIRD PARTY AGREEMENTS

To the extent that it is not practicable to have FBR Group as the contracting
party for a third party obligation, FBR Capital Markets, with respect to all
Services provided by FBR Capital Markets or contracted for by FBR Capital
Markets on behalf of FBR Group and the FBR Group Subsidiaries, shall use
commercially reasonable efforts to cause all such third party contracts to
extend to and be enforceable by FBR Group or to assign such contracts to FBR
Group. In the event that such contracts are not extendable or assignable,
subject to FBR Group’s approval, FBR Capital Markets shall act as agent for FBR
Group in the pursuit of any claims, issues, demands or actions against such
third party provider at FBR Group’s expense.

ARTICLE VI

AUTHORITY; INFORMATION; COOPERATION; CONSENTS

Section 6.1 Authority. Each Party represents and warrants to the other Party
that:

(a) it has the requisite corporate authority to enter into and perform this
Agreement;

(b) its execution, delivery, and performance of this Agreement have been duly
authorized by all requisite corporate action on its behalf;

(c) this Agreement is enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity;
and

(d) it has obtained all consents or approvals of Governmental Entities and other
Persons that are conditions to its entering into this Agreement.

Section 6.2 Information Regarding Services. Each Party shall make available to
the other Party any information required or reasonably requested by the other
Party regarding the performance of any Service and shall be responsible for
timely providing that information and for the accuracy and completeness of that
information; provided, however, that a Party shall not be liable for failing to
provide any information that is subject to a confidentiality obligation owed by
it to a Person other than an Affiliate of such Party. FBR Capital Markets shall
not be liable for any impairment of any Service caused by FBR Capital Markets
not receiving information, either timely or at all, or by its receiving
inaccurate or incomplete information from FBR Group that is required or
reasonably requested regarding that Service.

Section 6.3 Cooperation. The Parties will use good faith efforts to cooperate
with each other in all matters relating to the provision, receipt and payment of
Services. Such good faith cooperation will include providing electronic access
to systems used in connection with Services and using commercially reasonable
efforts to obtain all consents, licenses, sublicenses or approvals necessary to
permit each Party to perform its obligations. The Parties will cooperate

 

5



--------------------------------------------------------------------------------

with each other in making such information available as needed in the event of
any and all internal or external audits, whether in the United States or any
other country. The Parties will diligently and in good faith cooperate with each
other and with applicable vendors using commercially reasonable efforts in order
to effect a timely and efficient transition and to minimize the disruption to
the business of both Parties, including the assignment or transfer of the rights
and obligations under any contracts.

Section 6.4 Further Assurances. Each Party shall take such actions, upon request
of the other Party and in addition to the actions specified in this Agreement,
as may be necessary or reasonably appropriate to implement or give effect to
this Agreement.

ARTICLE VII

AUTHORITY AS AGENT

FBR Capital Markets and FBR Capital Markets’ Affiliates are hereby authorized to
act as agent for FBR Group and the FBR Group Subsidiaries for the purpose of
performing Services hereunder as necessary or desirable to perform such
Services. FBR Group will execute and deliver to FBR Capital Markets any document
or other evidence which may be reasonably required to demonstrate to third
parties the authority as described in this Article VII.

ARTICLE VIII

CONFIDENTIAL INFORMATION

Section 8.1 Definition. For the purposes of this Agreement, “Confidential
Information” means non-public information about the disclosing Party’s or any of
its Affiliates’ business or activities that is proprietary and confidential,
which shall include, without limitation, all business, financial, technical and
other information, including software (source and object code) and programming
code, of a Party or its Affiliates marked or designated “confidential” or
“proprietary” or by its nature or the circumstances surrounding its disclosure
should reasonably be regarded as confidential. Confidential Information includes
not only written or other tangible information, but also information transferred
orally, visually, electronically or by any other means. Confidential Information
will not include information that (i) is in or enters the public domain without
breach of this Agreement, or (ii) the receiving Party lawfully receives from a
third party without restriction on disclosure and to the receiving Party’s
knowledge without breach of a nondisclosure obligation.

Section 8.2 Nondisclosure. Each of FBR Group and FBR Capital Markets agree that
(i) it will not disclose or cause to be disclosed to any third party or use or
cause to be used any Confidential Information disclosed to it by the other
except as expressly permitted in this Agreement, and (ii) it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other Party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar type and importance.

Section 8.3 Permitted Disclosure. Notwithstanding the foregoing, each Party may
disclose Confidential Information (i) to the extent required by a court of
competent jurisdiction or other Governmental Entity or otherwise as required by
law, including without limitation

 

6



--------------------------------------------------------------------------------

disclosure obligations imposed under the federal securities laws, and as advised
by counsel, provided that such Party has given the other Party prior notice of
such requirement when legally permissible to permit the other Party to take such
legal action to prevent the disclosure as it deems reasonable, appropriate or
necessary, or (ii) on a “need-to-know” basis under an obligation of
confidentiality to its consultants, legal counsel, Affiliates, accountants,
banks and other financing sources and their advisors, whom such Party shall
cause to treat any Confidential Information in a confidential manner.

Section 8.4 Ownership of Confidential Information. All Confidential Information
supplied or developed by either Party shall be and remain the sole and exclusive
property of the Party who supplied or developed it.

ARTICLE IX

TERM AND TERMINATION

Section 9.1 Term. This Agreement shall commence on the date hereof and FBR Group
shall use all commercially reasonable efforts to discontinue the use of the
Services and develop its own capacity to provide the Services to itself as soon
as reasonably practicable and in any event no later than the date that is three
hundred sixty-five (365) days after the date hereof. For the avoidance of doubt,
unless earlier terminated as provided in Section 9.2, this Agreement shall
terminate on the earlier of (x) the date that FBR Group commences providing all
of the Services to itself, and (y) the date that is 365 days after the date
hereof (the “Term”).

Section 9.2 Termination. This Agreement may be terminated prior to the
expiration of the Term in accordance with the following:

(a) upon the mutual written agreement of the Parties;

(b) by either Party if the other Party commits any material breach of this
Agreement and such failure is not cured within thirty (30) days from the
breaching Party’s receipt of written notice specifying the breach from the
non-breaching Party;

(c) by Group upon written notice to FBR Capital Markets with respect to any
Service or all Services; or

(d) immediately upon written notice to FBR Group if FBR Group sells all or
substantially all of its capital stock or assets to a non-Affiliate regardless
of the form of transaction; provided, however, in the event FBR Group enters
into such a transaction, FBR Capital Markets agrees that it shall upon the
reasonable request from FBR Group continue to provide the Services to FBR Group
for a period to be mutually agreed thereafter, but in no event beyond the
expiration of the Term; and provided, further, that any Services provided by CMC
in accordance with this Section 9.2(d) shall be consistent with, and no more
onerous than, the Services contemplated hereby.

Section 9.3 Survival. The obligations of Article III (with respect to Services
rendered up through the date of expiration or termination), Section 9.3, Article
VIII, Article X, Article XI, and Article XII shall survive the Term of this
Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE X

LIMITATION OF LIABILITY; INDEMNIFICATION

Section 10.1 Limitation of Liability. FBR Group, the FBR Group Subsidiaries,
their controlling persons, if any, directors, officers, employees, agents and
permitted assigns (each, an “FBR Group Party”) shall not be liable to FBR
Capital Markets, its Affiliates and subsidiaries, and their respective
directors, officers, employees, agents or permitted assigns (each, an “FBR
Capital Markets Party”), and each FBR Capital Markets Party shall not be liable
to any FBR Group Party, in each case, for any liabilities, claims, damages,
losses or expenses, including, but not limited to, any special, indirect,
incidental or consequential damages (collectively, “Liabilities”), of a FBR
Capital Markets Party or a FBR Group Party arising in connection with this
Agreement and the Services provided hereunder, except for any Liabilities caused
by or arising in connection with breaches of Section 2.2 or the gross negligence
or willful misconduct of any FBR Group Party or any FBR Capital Markets Party
and except as may be provided in Section 10.2 below.

Section 10.2 Indemnification.

(a) FBR Group shall indemnify, defend and hold harmless each FBR Capital Markets
Party from and against all liabilities, claims, damages, losses and expenses
(including, but not limited to, court costs and reasonable attorneys’ fees)
(collectively referred to as “Damages”) of any kind or nature, of third parties
unrelated to any FBR Capital Markets Party caused by or arising in connection
with the gross negligence or willful misconduct of any employee of FBR Group or
any FBR Group Subsidiary in connection with the performance of the Services,
except to the extent that Damages were caused directly or indirectly by acts or
omissions of any FBR Capital Markets Party. Notwithstanding the foregoing, FBR
Group shall not be liable for any special, indirect, incidental, or
consequential damages relating to such third party claims.

(b) FBR Capital Markets shall indemnify, defend and hold harmless each FBR Group
Party from and against all Damages of any kind or nature, of third parties
unrelated to any FBR Group Party caused by or arising in connection with the
gross negligence or willful misconduct of any employee of FBR Capital Markets in
connection with the performance of Services under this Agreement, except to the
extent that Damages were caused directly or indirectly by acts or omissions of
any FBR Group Party. Notwithstanding the foregoing, FBR Capital Markets shall
not be liable for any special, indirect, incidental, or consequential damages
relating to such third party claims.

Section 10.3 Indemnification Procedures. If any FBR Group Party or FBR Capital
Markets Party (the “Indemnified Party”) determines that it is or may be entitled
to indemnification by any party (the “Indemnifying Party”) under Section 10.2 of
this Agreement, the Indemnified Party shall deliver to the Indemnifying Party a
written notice specifying, to the extent reasonably practicable, the basis for
its claim for indemnification and the amount for which the Indemnified Party
reasonably believes it is entitled to be indemnified. Within 30 days after
receipt of that notice, the Indemnifying Party shall pay the Indemnified Party
that amount in cash or other immediately available funds unless the Indemnifying
Party objects to the claim for indemnification or the amount of the claim. If
the Indemnifying Party does not give the Indemnified Party written notice
objecting to that indemnity claim and setting forth the grounds

 

8



--------------------------------------------------------------------------------

for the objection(s) within that 30-day period, the Indemnifying Party shall be
deemed to have acknowledged its liability for that claim and the Indemnified
Party may exercise any and all of its rights under applicable law to collect
that amount. If there is a timely objection by the Indemnifying Party, the
Indemnifying Party shall pay to the Indemnified Party in cash the amount, if
any, that is Finally Determined to be required to be paid by the Indemnifying
Party in respect of that indemnity claim within 15 days after that indemnity
claim has been so Finally Determined.

ARTICLE XI

DISPUTE RESOLUTION

If the Parties are unable to resolve any Service, performance or budget issues
or if there is a material breach of this Agreement that has not been corrected
within 30 days of receipt of notice of such breach, the Representative of FBR
Capital Markets and the Representative of FBR Group will meet promptly to review
and resolve those issues in good faith.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Governing Law. This Agreement and performance hereunder will be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia without regard to the principles of conflict of laws. The Parties
agree, for the purposes of any Action arising out of or relating to this
Agreement, to commence any such Action solely in the state or federal courts
located in the Commonwealth of Virginia.

Section 12.2 Assignment. This Agreement is not assignable in whole or in part by
either Party without the prior written consent of the other; provided that
either Party may assign this Agreement in whole or in part to a parent, a direct
or indirect wholly-owned subsidiary.

Section 12.3 Entire Agreement. This Agreement, including the attached Exhibit
and Schedule, is the complete and exclusive statement of the agreement between
the Parties relating to the subject matter of this Agreement and supersedes all
prior proposals, understandings and all other agreements, oral and written,
between the Parties relating to the subject matter of this Agreement. This
Agreement may not be modified or altered except by written instrument duly
executed by both Parties.

Section 12.4 Waivers. The failure of a Party to assert any of its rights
hereunder shall not constitute a waiver of such rights nor in any way affect the
validity of this Agreement or any part hereof or the right of such Party
thereafter to enforce each and every provision of this Agreement. No waiver of
any breach of or noncompliance with this Agreement shall be held to be a waiver
of any other or subsequent breach or noncompliance.

Section 12.5 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
EACH PARTY DISCLAIMS ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND CONDITIONS,
WHETHER EXPRESS, IMPLIED OR STATUTORY WITH RESPECT TO THE SERVICES, INCLUDING
WITHOUT LIMITATION THE IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

9



--------------------------------------------------------------------------------

Section 12.6 Force Majeure. Any delay or failure by either Party in the
performance of this Agreement will be excused to the extent that the delay or
failure is due solely to causes or contingencies beyond the reasonable control
of such Party.

Section 12.7 Severability. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law.
In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remainder of
the provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereunder are not affected in any
manner materially adverse to any Party. Upon such a determination, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner so that the transactions contemplated hereunder may be consummated as
originally contemplated to the fullest extent possible.

Section 12.8 Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given one day after being delivered personally or by messenger or being received
via telecopy, telex or other electronic transmission, or two days after being
sent by overnight delivery service, in all cases addressed to the person for
whom it is intended at the addresses as follows:

If to FBR Group:

Friedman, Billings, Ramsey Group, Inc.

1001 North Nineteenth Street

Arlington, VA 22209

Facsimile: (703) 469-1012

Attention: Chief Financial Officer

If to FBR Capital Markets:

FBR Capital Markets Corporation

1001 North Nineteenth Street

Arlington, VA 22209

Facsimile: (703) 469-1140

Attention: Chief Legal Officer

Or to such other address as a Party shall have designated by notice in writing
to the other Party in the manner provided by this Section 12.8.

Section 12.9 Counterparts; Headings. This Agreement may be executed in several
counterparts (which may be exchanged by means of electronic transmission), and
each counterpart shall be deemed to be an original, but all of which together
shall constitute one and the same instrument. The Article and Section headings
in this Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.

 

10



--------------------------------------------------------------------------------

Section 12.10 Waiver of Trial By Jury. FBR CAPITAL MARKETS AND FBR GROUP EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER MAY EXIST WITH REGARD TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY FBR CAPITAL MARKETS AND FBR GROUP, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH A RIGHT TO TRIAL
BY JURY WOULD OTHERWISE ACCRUE. FBR CAPITAL MARKETS AND FBR GROUP EACH IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION 12.10 IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH OTHER.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
set forth above.

 

FRIEDMAN, BILLINGS RAMSEY GROUP,

INC. (d/b/a ARLINGTON ASSET

INVESTMENT CORP.)

By:   /s/ J. Rock Tonkel, Jr.  

Name: J. Rock Tonkel, Jr.

Title:   President and Chief Operating Officer

 

FBR CAPITAL MARKETS CORPORATION By:   /s/ Richard J. Hendrix  

Name: Richard J. Hendrix

Title:   President and Chief Executive Officer

Signature Page to Transition Services Agreement

 